DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 25 August 2022. Examiner acknowledges the amendments to claims 1, 5, 8, 11, 14-16, and 18-19, and the addition of new claim 20. Claims 1-3, 5, 8, 9, and 11-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a flat surface” and “a substantially flat membrane” in claims 1 and 8, and “a substantially flat opening” and “a substantially flat outline” in claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, 20, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 disclose the limitation “a substantially flat flexible membrane” (lines 13-14 and 15 in claim 1; lines 8-9 and 10-11 in claim 8), wherein this limitation is unclear as the term “substantially” is a relative term that renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see corresponding Specification objection above for failure to provide proper antecedent basis for “a substantially flat membrane”). This limitation is further unclear as the state of the flexible membrane is unknown, wherein a membrane that is flexible would be able to be configured to conform to a flat surface, or whether the membrane is in a static state, such that at rest, at least a portion of the membrane has a flat surface. For examination purposes, examiner has interpreted the limitation to refer to a flexible membrane, wherein at least a portion of the membrane has a statically flat surface.
Claim 20 discloses the limitations “a substantially flat opening” (line 2) and “a substantially flat outline” (line 2), wherein this limitation is unclear as the term “substantially” is a relative term that renders the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (see corresponding Specification objection above for failure to provide proper antecedent basis for “a substantially flat opening” and “a substantially flat outline”). For examination purposes, examiner has interpreted the limitation to refer to having an opening, wherein at least a portion of the opening has a flat surface, wherein the opening defines an outline of said pressure measuring surface, wherein at least a portion of the outline has a flat surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9, 11-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberle (US-20150141854-A1).

Regarding claim 8, Eberle teaches
A measuring device for measuring pressure in an organ of a pelvic cavity (it can be advantageous to provide an optical fiber pressure sensor guidewire that can include temperature calibration, compensation, or correction for an optical fiber pressure sensor, such as a Fiber Bragg Grating (FBG) arrangement for sensing pressure within a body lumen (Eberle, Paragraph [0007])), the device comprising:
an optical fiber pressure sensor mounted (FIG. 12A is an example of a perspective view of an optical fiber pressure sensor 1200 that can include an optical fiber 1202 that can be configured to transmit one or more optical sensing signals and a temperature compensated Fiber Bragg Grating (FBG) interferometer (shown generally at 1204 in FIG. 12C) in optical communication with the optical fiber 1202 (Eberle, Paragraph [0201])) in a non-metallic housing (the fiber pressure sensor assembly can include a flexible polymer jacket or sleeve over the tapered distal end of the guidewire core. As used in this disclosure, the term polymer, as used with regard to polymer coatings, is intended to be interpreted broadly and can include all polymers, prepolymers and the like that are suitable for use as a coating of a fiber pressure sensor assembly (Eberle, Paragraph [0279])), and 
a closed flexible reservoir mounted in said non-metallic housing (The pressure sensor 1200 can define a cavity 1216, e.g., filled with air (Eberle, Paragraph [0203])) and forming a flat surface that constitutes a pressure measuring surface (The pressure sensor 1200 can include a flexible sensor membrane 1206 that can be in physical communication with the FBG interferometer 1204. The sensor membrane 1206 can be configured to transmit the pressure to the FBG interferometer 1204 (Eberle, Paragraph [0201], [0206])), the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the optical fiber sensor (Eberle, Paragraph [0201]), wherein said pressure measuring surface is formed by a substantially flat flexible membrane (Eberle, Paragraph [0201], [0206], wherein the length of element 1208 as seen in Figure 12A and is not explicitly shown in Figure 12C, but is still considered to be present in Figure 12C as seen in Annotated Figure 1), and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface formed by said substantially flat flexible membrane (Eberle, Paragraph [0201], Figure 12C, see Annotated Figure 1).


    PNG
    media_image1.png
    511
    759
    media_image1.png
    Greyscale

Annotated Figure 1. Figures 12A and 12C of Eberle depict the opening defining an outline of said pressure measuring surface formed by said substantially flat flexible membrane, wherein the length of element 1208 is considered to be a substantially flat flexible surface, such that an opening formed as an outline to fit the flexible sensor membrane 1206 is considered to be a substantially flat opening.

Regarding claim 9, Eberle teaches
The measuring device according to claim 8, wherein the flexible reservoir is filled with a fluid or a gel (The pressure sensor 1200 can define a cavity 1216, e.g., filled with air (Eberle, Paragraph [0203]), wherein air is considered to be a fluid; In some examples, the sensor cavity of the pressure sensor, e.g., the space surrounding the sensor housing and the distal FBG, can be filled with a gel or oil, e.g., a biocompatible gel or oil, which can protect the pressure sensor and help prevent the trapping of bubbles (Eberle, Paragraph [0510])).

Regarding claim 11, Eberle teaches
The measuring device according to claim 8, wherein at least a portion of the optical fiber sensor is mounted in said flexible reservoir or else in contact with a surface of said flexible reservoir (Eberle, Figure 12C).

Regarding claim 12, Eberle teaches
The measuring device according to claim 8, wherein the surface of the closed flexible reservoir is a flexible surface (Eberle, flexible sensor membrane 1206, Paragraph [0206]).

Regarding claim 20, Eberle teaches
The measuring device according to claim 8, wherein the opening of the non-metallic housing is a substantially flat opening defining a substantially flat outline of said pressure measuring surface (See Annotated Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh (US-20060122488-A1, previously presented) in view of Gellman (US-20040068203-A1, previously presented) and Eberle.

Regarding claim 1, Kajbafzadeh teaches 
A method of determining mechanical properties of a pelvic cavity of a person or an animal, the pelvic cavity including a plurality of organs (measuring the pressure within the lower urinary tract of the patient (Kajbafzadeh, Paragraph [0004])) and the method comprising a step during which pressure is measured at one or more points of a surface of one of the plurality of organs of said pelvic cavity (measurements of pressure in the lower urinary tract…as the bladder is filled and during voiding (Kajbafzadeh, Paragraph [0009])) with a measuring device for measuring pressure in an organ of the pelvic cavity with a measuring device for measuring pressure in an organ of the pelvic cavity (A suitable system for pressure measurement can include a silicon or silastic catheter coupled by a long (150 cm) plastic tube to a water filled transducer, which in turn is operatively coupled to a processor for pressure measurement (Kajbafzadeh, Paragraph [0008])), and during which, simultaneously, movements of a plurality of organs of said pelvic cavity are also measured (imaging of the lower urinary tract, as the bladder is filled and during voiding (Kajbafzadeh, Paragraph [0009])), 
wherein the measuring device comprises a pressure sensor (Kajbafzadeh, Paragraph [0008]).

However, while Kajbafzadeh discloses that the location of measuring pressure is well known (The positioning of the catheter or catheters depends upon the nature of the study to be conducted. This is well-known to persons of ordinary skill in the science of urodynamics, and as such, is not disclosed herein in detail (Paragraph [0009])), Kajbafzadeh fails to explicitly disclose that the step during which pressure is measured includes measuring at one or more points of the surface of one of the organs of said pelvic cavity. Gellman discloses a device for measuring pressure applied to a urethra of a patient, wherein Gellman explicitly discloses measuring at one or more points of the surface of one of the organs of the pelvic cavity (a portion of a wall 88 of the urethra 80 at least partially contacts the outer surface of at least some of the pressure sensors 41. The pressure sensors 41 generate electrical signals representative of the pressure applied by the wall 88 on the pressure sensors 41 at the location of each individual sensor (Gellman, Paragraph [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh so as to incorporate that the step during which pressure is measured includes measuring at one or more points of the surface of one of the organs of said pelvic cavity as taught by Gellman so as to measure the surface of the vagina so as to determine the resistance to movement of the lateral walls of the vagina, which can be indicative of a defect in the vaginal walls (Gellman, Paragraph [0054]).

However, Kajbafzadeh fails to explicitly disclose that the measuring device comprises an optical fiber pressure sensor mounted in a non-metallic housing, and a closed flexible reservoir mounted in said non-metallic housing and forming a flat surface that constitutes a pressure measuring surface, the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the optical fiber sensor, wherein said pressure measuring surface is formed by a substantially flat flexible membrane, and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface formed by said substantially flat flexible membrane.
Eberle teaches a measuring device for measuring pressure in an organ of a pelvic cavity (it can be advantageous to provide an optical fiber pressure sensor guidewire that can include temperature calibration, compensation, or correction for an optical fiber pressure sensor, such as a Fiber Bragg Grating (FBG) arrangement for sensing pressure within a body lumen (Eberle, Paragraph [0007])), the device comprising: 
an optical fiber pressure sensor mounted (FIG. 12A is an example of a perspective view of an optical fiber pressure sensor 1200 that can include an optical fiber 1202 that can be configured to transmit one or more optical sensing signals and a temperature compensated Fiber Bragg Grating (FBG) interferometer (shown generally at 1204 in FIG. 12C) in optical communication with the optical fiber 1202 (Eberle, Paragraph [0201])) in a non-metallic housing (the fiber pressure sensor assembly can include a flexible polymer jacket or sleeve over the tapered distal end of the guidewire core. As used in this disclosure, the term polymer, as used with regard to polymer coatings, is intended to be interpreted broadly and can include all polymers, prepolymers and the like that are suitable for use as a coating of a fiber pressure sensor assembly (Eberle, Paragraph [0279])), and 
a closed flexible reservoir mounted in said non-metallic housing (The pressure sensor 1200 can define a cavity 1216, e.g., filled with air (Eberle, Paragraph [0203])) and forming a flat surface that constitutes a pressure measuring surface (The pressure sensor 1200 can include a flexible sensor membrane 1206 that can be in physical communication with the FBG interferometer 1204. The sensor membrane 1206 can be configured to transmit the pressure to the FBG interferometer 1204 (Eberle, Paragraph [0201], [0206])), the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the optical fiber sensor (Eberle, Paragraph [0201]), wherein said pressure measuring surface is formed by a substantially flat flexible membrane (Eberle, Paragraph [0201]), and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface formed by said substantially flat flexible membrane (Eberle, Paragraph [0201], Figure 12C, see Annotated Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman in order to incorporate that the measuring device comprises an optical fiber pressure sensor mounted in a non-metallic housing, and a closed flexible reservoir mounted in said non-metallic housing and forming a flat surface that constitutes a pressure measuring surface, the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the optical fiber sensor, wherein said pressure measuring surface is formed by a substantially flat flexible membrane, and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface formed by said substantially flat flexible membrane as taught by Eberle as this amounts to mere simple substitution of one sensor configuration for measuring pressure in the pelvic cavity for another with the similar expected result of measuring pressure (MPEP2143(I)(B)).

Regarding claim 2, Kajbafzadeh in view of Gellman and Eberle teaches 
The method according to claim 1. 

However, Kajbafzadeh fails to explicitly disclose that said organ on the surface of which pressure is measured is the vagina or the rectum. Gellman does disclose that said organ on the surface of which pressure is measured is the vagina or the rectum (The device can be positioned within a body of a patient within a variety of locations, e.g., a bladder, a rectum, an esophagus, a vagina, a cervix, a tissue, a lumen, or a body cavity (Gellman, Paragraph [0012])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Eberle so as to incorporate said organ on the surface of which pressure is measured is the vagina or the rectum as taught by Gellman so as to determine the resistance to movement of the lateral walls of the vagina, which can be indicative of a defect in the vaginal walls (The resistance to movement may be, for example, indicative of a defect in the vaginal walls (Gellman, Paragraph [0054])).

Regarding claim 3, Kajbafzadeh in view of Gellman and Eberle teaches
The method according to claim 1, wherein the movements of said pelvic cavity are measured from data obtained by MRI of the person or of the animal (Kajbafzadeh, Paragraph [0009]).

Regarding claim 13, Kajbafzadeh in view of Gellman and Eberle teaches
The method according to claim 3, wherein the movements of said pelvic cavity are measured from data obtained by dynamic MRI of the person or of the animal (imaging of the lower urinary tract, as the bladder is filled and during voiding (Kajbafzadeh, Paragraph [0009]), wherein imaging during the filling and voiding of the bladder reads on the MRI being dynamic).

Claims 5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman and Eberle as applied to claim 1 above, and further in view of Glossop (US-20050182319-A1, previously presented).

Regarding claim 5, Kajbafzadeh in view of Gellman and Eberle teaches
The method according to claim 1. 

However, Kajbafzadeh fails to explicitly disclose including a step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity, wherein construction of the digital model includes subdividing the digital model into finite elements. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may be used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])), wherein Glossop further discloses subdividing the digital model into finite elements (the position indicating elements may be used to drive a finite element model or other non-rigid (deformable) model of the anatomical region by for example (Glossop, Paragraph [0135])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Eberle so as to incorporate also including a step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity as taught by Glossop so as to facilitate locating and orienting an instrument within the anatomical region (it is possible to graphically superimpose the location of the position indicating element (and thus any surgical instrument having a position indicating element) over the images. This enables the surgeon to perform an intervention/procedure more accurately since the surgeon is better able to locate or orient the instrument during the procedure (Glossop, Paragraph [0006])). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Eberle so as to incorporate constructing the digital model so as to include subdividing the digital model into finite elements as taught by Glossop so as to be able to model the motion of the anatomical region (Glossop, Paragraph [0135]).

Regarding claim 17, Kajbafzadeh in view of Gellman and Eberle teaches
The method of claim 1.

However, Kajbafzadeh fails to explicitly disclose further including a step of constructing a digital model of the pelvic cavity from imaging data of a shape of the pelvic cavity, the digital model having mechanical properties. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may be used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])). Glossop also discloses that mechanical properties are used in the digital model and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures (The addition of one or more of the aforementioned devices may enable position sampling to be gated to particular phases in cardiac, respiratory, or other physiological cycle…the addition of one or more of the aforementioned devices may enable measurement of the ambient blood, fluid, or air pressure and/or measurement of chemical, biological agent, or drug concentration at particular locations and possibly correlated to the phase of a given physiological cycle (Glossop, Paragraph [0170]), wherein this limitation is interpreted as modifying the digital model so as to have the mechanical properties of the model approach the measured mechanical properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Eberle so as to incorporate including a step of constructing a digital model of the pelvic cavity from imaging data of a shape of the pelvic cavity, the digital model having mechanical properties as taught by Glossop so as to facilitate locating and orienting an instrument within the anatomical region (it is possible to graphically superimpose the location of the position indicating element (and thus any surgical instrument having a position indicating element) over the images. This enables the surgeon to perform an intervention/procedure more accurately since the surgeon is better able to locate or orient the instrument during the procedure (Glossop, Paragraph [0006])) and so as to correlate physical properties to different physiological cycles (Glossop, Paragraph [0170], wherein the correlation of mechanical properties measured during position sampling reads on building the model with standard mechanical properties). 

Regarding claim 18, Kajbafzadeh in view of Gellman, Eberle, and Glossop teaches
The method of claim 17. 

However, Kajbafzadeh fails to explicitly disclose further including a step of modifying the mechanical properties of the digital model in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one or the plurality of organs of the digital model are equal to the measured pressures. Glossop also discloses that mechanical properties are used in the digital model and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures (The addition of one or more of the aforementioned devices may enable position sampling to be gated to particular phases in cardiac, respiratory, or other physiological cycle…the addition of one or more of the aforementioned devices may enable measurement of the ambient blood, fluid, or air pressure and/or measurement of chemical, biological agent, or drug concentration at particular locations and possibly correlated to the phase of a given physiological cycle (Glossop, Paragraph [0170]), wherein this limitation is interpreted as modifying the digital model so as to have the mechanical properties of the model approach the measured mechanical properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Eberle, and Glossop so as to incorporate further including a step of modifying the mechanical properties of the digital model in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one or the plurality of organs of the digital model are equal to the measured pressures as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]), wherein the combination would teach the mechanical property to be modified as being the pressure of Kajbafzadeh in view of Gellman, Eberle, and Glossop.

Regarding claim 19, Kajbafzadeh in view of Gellman, Eberle, and Glossop teaches
The method of claim 17. 

However, Kajbafzadeh fails to explicitly disclose further including, after modifying the mechanical properties of the digital model, a step of modifying the digital model in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal. Glossop additionally discloses that after modifying the mechanical properties of the digital model, a step of modifying the digital model is included in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal (Glossop, Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Eberle, and Glossop so as to incorporate modifying the digital model in order to simulate possible mechanical behavior of the pelvic cavity of the person or of the animal as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajbafzadeh in view of Gellman and Eberle as applied to claim 1 above, and further in view of Glossop and Brandao et al. ("Magnetic resonance imaging of the pelvic floor: From clinical to biomechanical imaging", previously presented), hereinafter Brandao.

Regarding claims 14 and 15, Kajbafzadeh in view of Gellman and Eberle teaches
The method according to claim 1.

However, Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity comprises a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal. Brandao discloses the use of static and dynamic MRI for the purpose of biomechanical simulation modeling, wherein Brandao further discloses using static MRI data for imaging purposes (left and right sides of the PFM can be evaluated in the axial static MR images and further categorized as having a normal structure, minor/partial injuries and major damage/tear (Brandao, Page 1325, Second Column, First Paragraph)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Eberle so as to incorporate a step of constructing a digital model of the pelvic cavity from data obtained by static MRI of the person or of the animal as taught by Brandao so as to allow for the evaluation and categorization of pelvic floor muscles (Brandao, Page 1325, Second Column, First Paragraph).

Further regarding claim 15, Kajbafzadeh fails to teach that the step of constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity also comprises a step of constructing a digital model of the pelvic cavity from standard mechanical properties. Glossop teaches constructing a digital model of the pelvic cavity from standard mechanical properties (Glossop, Paragraph [0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman and Eberle so as to incorporate a step of constructing a digital model of the pelvic cavity from standard mechanical properties as taught by Glossop so as to correlate measured mechanical properties to different physiological cycles (Glossop, Paragraph [0170]).

Regarding claim 16, Kajbafzadeh in view of Gellman, Eberle, Glossop and Brandao teaches
The method of claim 15.

However, Kajbafzadeh fails to explicitly disclose including a step of constructing a digital model, modifying the digital model, wherein the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property. Glossop teaches the imaging of anatomical regions (such as the urethra or anus (Glossop, Paragraph [0148])) using MRI to develop digital models of the regions (The imaging device may include magnetic resonance imaging (MRI) equipment (Paragraph [0060])), wherein Glossop further discloses constructing a digital model of the pelvic cavity from imaging data of the shape of the pelvic cavity (the spatial relationships (e.g., position, orientation) of the one or more position indicating elements relative to one another and/or relative to the anatomical region may then be determined via an imaging device, the tracking device, and/or by other method. These spatial relationships may be determined by the methods discussed above. In an operation 505, these spatial relationship measurements may be used to form one or more models, such as a rigid body model (discussed above), piecewise rigid body representation, or deformable model of the anatomical region (Paragraph [0136]); The location of the one or more position indicating elements within the anatomical region may then be imaged using an imaging device such as, for example…magnetic resonance imaging (MRI), or other imaging device (Paragraph [0115])). Glossop also discloses that mechanical properties are used in the digital model and are modified in such a manner that the movements obtained with the digital model of said plurality of organs approach the movements as measured when the pressures at said one or more points of the surface of one of the organs of the digital model are equal to the measured pressures (The addition of one or more of the aforementioned devices may enable position sampling to be gated to particular phases in cardiac, respiratory, or other physiological cycle…the addition of one or more of the aforementioned devices may enable measurement of the ambient blood, fluid, or air pressure and/or measurement of chemical, biological agent, or drug concentration at particular locations and possibly correlated to the phase of a given physiological cycle (Glossop, Paragraph [0170]), wherein this limitation is interpreted as modifying the digital model so as to have the mechanical properties of the model approach the measured mechanical properties).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Eberle, Glossop, and Brandao so as to incorporate also including a step of constructing a digital model, modifying the digital model, wherein the step of modifying the digital model comprises a step of modifying the shape of the digital model or modifying a mechanical property as taught by Glossop so as to facilitate locating and orienting an instrument within the anatomical region (it is possible to graphically superimpose the location of the position indicating element (and thus any surgical instrument having a position indicating element) over the images. This enables the surgeon to perform an intervention/procedure more accurately since the surgeon is better able to locate or orient the instrument during the procedure (Glossop, Paragraph [0006])). It would have been similarly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kajbafzadeh in view of Gellman, Eberle, Glossop, and Brandao so as to incorporate modifying the mechanical properties of the digital model so that the movement of the digital model approaches the movements as measured as taught by Glossop so as to correlate different mechanical properties with physiological cycles (Glossop, Paragraph [0170]), wherein the combination would teach the mechanical property to be modified being the pressure of Kajbafzadeh in view of Gellman, Eberle, Glossop, and Brandao.

Response to Arguments
Applicant's arguments filed 25 August 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments regarding the 35 U.S.C. 103 rejections set forth in the previous office action are not considered to be persuasive. 
Applicant’s arguments with respect to claim(s) 1 and 8 regarding the measuring device have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Eberle (US-20150141854-A1) is used to teach the measuring device for measuring pressure in an organ of a pelvic cavity (it can be advantageous to provide an optical fiber pressure sensor guidewire that can include temperature calibration, compensation, or correction for an optical fiber pressure sensor, such as a Fiber Bragg Grating (FBG) arrangement for sensing pressure within a body lumen (Eberle, Paragraph [0007])), the device comprising: 
an optical fiber pressure sensor mounted (FIG. 12A is an example of a perspective view of an optical fiber pressure sensor 1200 that can include an optical fiber 1202 that can be configured to transmit one or more optical sensing signals and a temperature compensated Fiber Bragg Grating (FBG) interferometer (shown generally at 1204 in FIG. 12C) in optical communication with the optical fiber 1202 (Eberle, Paragraph [0201])) in a non-metallic housing (the fiber pressure sensor assembly can include a flexible polymer jacket or sleeve over the tapered distal end of the guidewire core. As used in this disclosure, the term polymer, as used with regard to polymer coatings, is intended to be interpreted broadly and can include all polymers, prepolymers and the like that are suitable for use as a coating of a fiber pressure sensor assembly (Eberle, Paragraph [0279])), and 
a closed flexible reservoir mounted in said non-metallic housing (The pressure sensor 1200 can define a cavity 1216, e.g., filled with air (Eberle, Paragraph [0203])) and forming a flat surface that constitutes a pressure measuring surface (The pressure sensor 1200 can include a sensor membrane 1206 that can be in physical communication with the FBG interferometer 1204. The sensor membrane 1206 can be configured to transmit the pressure to the FBG interferometer 1204 (Eberle, Paragraph [0201])), the pressure measuring surface being configured to be put into contact with a surface of the organ of the cavity and the flexible reservoir being configured to transmit pressure exerted on the pressure measuring surface to the optical fiber sensor (Eberle, Paragraph [0201]), wherein said pressure measuring surface is formed by a substantially flat flexible membrane (Eberle, Paragraph [0201]), and wherein the non-metallic housing comprises an opening defining an outline of said pressure measuring surface formed by said substantially flat flexible membrane (Eberle, Paragraph [0201], Figure 12C, see Annotated Figure 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 November 2022